Exhibit 4.17 [FORM OF] CONVERTIBLE PROMISSORY NOTE THE SECURITIES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED (THE “SECURITIES ACT”) OR APPLICABLE STATE SECURITIES LAWS, AND, ACCORDINGLY, MAY NOT BE OFFERED OR SOLD EXCEPT PURSUANT TO AN EFFECTIVE REGISTRATION STATEMENT FOR SUCH SECURITIES UNDER THE SECURITIES ACT AND APPLICABLE STATE SECURITIES LAWS OR PURSUANT TO AN OPINION OF COUNSEL REASONABLY SATISFACTORY TO THE COMPANY THAT THERE IS AN AVAILABLE EXEMPTION FROM THE REGISTRATION REQUIREMENTS OF THE SECURITIES ACT. Amount: $ Westminster , California Instrument #: Issuance Date: FOR VALUE RECEIVED, BIOLARGO, INC., a corporation organized under the laws of the state of Delaware (“ Issuer ”), promises to pay to the order of (hereafter, together with any subsequent holder hereof, called “ Holder ”), at its office, at “Holder’s Address” (as that term is defined below), or at such other place as Holder may direct, the “Amount” noted above (the “ Loan Amount ”), payable on June 20, 2020 (the “ Maturity Date ”). This convertible note is duly authorized issue of the Issuer, purchased by the initial Holder in the Issuer’s Summer 2017 Unit Offering pursuant to the subscription agreement (“ Subscription Agreement ”) submitted by the original Holder and accepted by the Issuer on the “Issuance Date” noted above (the “ Issuance Date ”), and designated as its “Summer 2017 Unit Offering Convertible Note” (referred to herein as the “ Note ”). This Note is issued as part of a “Unit”, comprised of this Note and a stock purchase warrant, at a Unit Price of $, issued to the original Holder in conjunction with the Company’s Summer 2017 Unit Offering. This principal amount of this Note is convertible, pursuant to the terms set forth herein, at $ per share (“ Conversion Price ”). The Issuer agrees to pay interest on the unpaid principal amount of the Loan Amount from time to time outstanding hereunder at the following rates per year, compounded annually: (i) before the Maturity Date, whether by acceleration or otherwise, at the rate per annum equal to twelve percent (12%); (ii) after the Maturity Date, until paid, at a rate per annum equal to fifteen percent (15%). Payments of both principal and interest are to be made in immediately available funds in lawful money of the United States of America, or in Common Stock of the Issuer, at the Issuer’s option, as set forth below. The Note is subject to the following additional provisions: 1.
